Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-2 in the reply filed on 07/28/22 is acknowledged.  The traversal is on the grounds that the special technical is found.  This is not found persuasive because Weber (US 20080145400) discloses the technical feature of a porous structure including a trunk hole (see Figure 5B and paragraphs [0009], [0019], [0028]). Furthermore, as outlined in the rejection below Riess (US 4599085)also teaches the common technical feature which does not contribute over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0002], [0012], [0026], and [0077] reads “bindability” should read “the ability to bind” or “bendability”.
In paragraph [0095], “45 open space 45” should read “45 open space”
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  There is no transitional phrase in claim to define the scope of the claim.  See MPEP 2111.03.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation "the implant including a surface layer portion of a portion" in Line 4.  It is unclear what the difference is between the portion and the surface layer portion as the portion represents a layer entity of a whole. Further it is unclear what the parameters of “a portion” are.
Claim 1 recites the limitation “a trunk hole formed in a thickness direction and including an opening on a binding face side, open holes each constituted of a branch hole formed extending from an inner wall surface of the trunk hole in a direction different from that of the trunk hole” in Line 8. It is unclear if the opening for the trunk hole and open holes the branch hole are different than one another or the same. Further it is unclear if there is one opening or multiple open holes for the branch and trunk holes. For the purposes of examination the office interprets this as one opening for the trunk hole wherein the branch hole stems from.
Claim 1 recites the limitation “a tunnel connecting path connecting the open holes and the interior space, and a tunnel connecting path connecting the open holes” in Line 14. It is unclear if tunnel connecting path only connects the open holes or the open holes and interior space. For examination purposes, the office interprets this as a tunnel connecting path connecting the interior space to the open holes. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim directly claims “a biological tissue including bone or teeth” in Line 1. While biological tissue is unable to be claimed to overcome the rejection with  “an implant adapted to binding to a biological tissue”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riess (US 4599085).
Regarding Claim 1, Riess, discloses an implant 1 used for binding to a biological tissue including bone and made of metal selected from titanium (Column 2, Lines 42-52 discloses the carrier material is a biocompatible metal such as titanium which is capable of bonding with calcium phosphate ceramic), the implant including a surface layer portion 10S of a portion (see figure 2) which is bound to a biological tissue including bone of the implant (abstract), the surface layer portion 3 having a porous structure (see Figure 4) the porous structure including a trunk hole (labeled below) formed in a thickness direction (labeled below) and including an opening (labeled below) on a binding face side 5, open holes (labeled below) each constituted of a branch hole (labeled below) formed extending from an inner wall surface of the trunk hole in a direction different from that of the trunk hole (see Figure 4), an interior space (labeled) formed in the thickness direction (see labeled figure below) and not including an opening on the binding face side (see Figure below where interior space is labeled), a tunnel (labeled below) connecting path connecting the open holes and the interior space, and a tunnel (labeled below) connecting path connecting the open holes.

    PNG
    media_image1.png
    464
    541
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    172
    597
    media_image2.png
    Greyscale



Regarding Claim 2, Riess, discloses the surface layer portion 3 which has a porous structure (see Figure 4) of the implant has a depth ranging from 10 to 1000 µm from a surface to a depth of the open holes (Column 6, Lines 5 -15 disclose the surface layer is 0.1 mm to 0.5 mm which is equivalent to 10 µm).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772